Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claim 5 line 1 is unclear. Perhaps ‘solvent is water…’ is meant. See also claim 6.
B) Claim 6 appears to recite trademarks. This is improper and unclear as to the material. ‘polysaccharide (dextrin)’ is unclear. There are many polysaccharides other than dextran.
C) Claims 9 and 19 are unclear as to the two things making up the ratio. It appears that the carbon yield upon carbonization is meant.
D) Claim 14 is unclear as to what ‘gel type’ includes.
E) In claims 1, 14 and 16, ‘binder’ is unclear as to what it binds with. If anything, the claims preclude binding.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeta article.
Nabeta teaches, especially on pg. 1707, adding acid to nanotubes then gelatin. This does not teach the dispersing agent initially present, however pg. 1706 teaches the use of surfactants. Using them is obvious to create a uniform nanotube dispersion.
As to the concentration adjustment, this is obvious to create the stabilized composition desired, or to correct for accidental input of excess reagents. Note the teaching of the desire to study gelatin in nanotube dispersions; this renders obvious the formation of the dispersion with SDS and a solvent prior to gelatin addition.
For claims 4 and 8, the size and concentrations are obvious to make the desired dispersion. Using SDS is obvious, as it is known as an effective surfactant.

Claims 1, 3-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Backov et al. 201000092371.
Backov teaches, especially in para 17- 21 and 50-57, dispersing nanotubes in water with SDS and adding a foaming agent. Carbon materials may also be added (para 72).

This differs in not teaching the concentration adjustment, however this is obvious to create the stabilized composition desired, or to correct for accidental input of excess reagents.

Claims 1, 3-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/109272.
‘272 teaches, especially in para 46, mixing nanotubes, solvent, surfactant and optionally cellulose. Using the claimed materials is obvious to make the desired dispersion.
This differs in not teaching the concentration adjustment, however this is obvious to create the stabilized composition desired, or to correct for accidental input of excess reagents. Comments with respect to dependent claims above apply.

Claims 1, 3-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qi article.
Qi teaches, especially in section 2.2, mixing the claimed materials.
This differs in not teaching the concentration adjustment, however this is obvious to create the stabilized composition desired, or to correct for accidental input of excess reagents. Comments with respect to dependent claims above apply. The surfactant is identified only by tradename and if different then it is obvious to use SDS because it is a known surfactant.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stan Silverman, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736